                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                           Case No. 14-cr-0298 (WMW/FLN)

                            Plaintiff,
                                                               ORDER
      v.

Bryan S. Reichel,

                            Defendant.


      A jury convicted Defendant Bryan S. Reichel of wire fraud and bankruptcy fraud

in November 2016, and this Court sentenced Reichel in June 2017. Reichel appealed,

and the United States Court of Appeals for the Eighth Circuit affirmed Reichel’s

convictions and sentence in December 2018. Reichel moves for a court order compelling

his former court-appointed defense counsel to provide Reichel with his case file to assist

him in preparing an anticipated habeas petition.

      In support of his motions, Reichel cites Maxwell v. Florida, in which Justice

Marshall observed that “[t]he right to effective assistance fully encompasses the client’s

right to obtain from trial counsel the work files generated during and pertinent to that

client’s defense.” 479 U.S. 972, 477-78 (1986). But Reichel’s reliance on Maxwell is

misplaced. Justice Marshall’s statement in Maxwell appears in a dissent from the denial

of a petition for a writ of certiorari and, therefore, is not precedential. The Court’s

research has identified no federal court that has relied on Maxwell, even as persuasive

authority, to compel a defendant’s former counsel to surrender the defendant’s case file.

See, e.g., Wilson v. Hatch, No. 12-1224 JAP/GBW, 2013 WL 12159041, at *20 n.15
(D.N.M. July 29, 2013) (citing Maxwell and observing that, although “there is certainly

an ethical duty for an attorney to turn over case files of a former client to his new counsel,

it is not clear whether there is a corresponding constitutional right and, if so, the scope of

that right”). Moreover, even to the extent that the dissent in Maxwell is of persuasive

value, it does not suggest that a federal district court has the authority to compel the

production of a case file in the circumstances presented here.

       Reichel also relies on the American Bar Association’s Standards for Criminal

Justice, Defense Function Standards and Commentary, which addresses defense

counsel’s obligation to cooperate with a client who attempts to challenge a conviction.

See, e.g., Hiatt v. Clark, 194 S.W.3d 324, 330 (Ky. 2006) (citing ABA Standards for

Criminal Justice, Defense Function Standards and Commentary 4–8.2, 4–8.5 (3d ed.

1993)). The Court is mindful of the ethical obligations of attorneys. The Minnesota

Rules of Professional Conduct, for example, require an attorney to “take steps to the

extent reasonably practicable to protect a client’s interest, such as . . . surrendering papers

and property to which the client is entitled.” Minn. R. Prof. Conduct 1.16(d). But the

fact that certain ethical obligations may be implicated by Reichel’s request does not

establish that this Court has the authority to compel his former attorneys to produce

documents to Reichel in the circumstances presented here.

       Notably, Reichel has not filed a Section 2255 habeas petition, the preparation of

which is the basis for his request. Moreover, “[a] habeas petitioner, unlike the usual civil

litigant in federal court, is not entitled to discovery as a matter of course.” Bracy v.

Gramley, 520 U.S. 899, 904 (1997).            Instead, discovery in Section 2255 habeas


                                              2
proceedings is governed by Rule 6 of the Rules Governing Section 2255 Proceedings,

which permits discovery only with leave of court after a showing of good cause. District

courts routinely deny requests for such discovery—including requests to compel

attorneys to surrender a case file—absent a showing of good cause after a viable habeas

petition has been filed. See, e.g., Parks v. United States, No. 4:18-cv-1923, 2019 WL

197362, at *2 (E.D. Mo. Jan. 15, 2019) (denying defendant’s request for an order

directing former defense counsel to surrender case file because defendant had yet to file a

viable habeas petition); Brown v. Morgan, 968 F. Supp. 2d 649, 659 (D. Del. 2013)

(denying as moot defendant’s motion to compel former defense counsel to surrender case

file because defendant’s habeas petition did not, on its face, warrant relief); United States

v. Prado, CR S-02-021, 2009 WL 4018147, at *2 (E.D. Cal. Nov. 18, 2009) (concluding

that “the proper mechanism for [defendant] to procure material from [former defense

counsel] is through a subpoena duces tecum—a mechanism [defendant] may use only

after the court authorizes discovery”). Because Reichel has neither filed a habeas petition

nor sought leave of court to conduct discovery under the applicable rules, his motions are,

at best, premature.

       Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED that Defendant Bryan S. Reichel’s motions to compel,

(Dkts. 275, 276), are DENIED.



Dated: February 11, 2020                                 s/Wilhelmina M. Wright
                                                         Wilhelmina M. Wright
                                                         United States District Judge


                                             3
